Case 2:85-cv-04544-DMG-AGR Document 1089 Filed 03/05/21 Page 1 of 2 Page ID
                                #:42767



                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          MAR 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
JENNY LISETTE FLORES,                           No.    20-55951
                                                       20-56052
                Plaintiff-Appellee,
                                                D.C. No.
  v.                                            2:85-cv-04544-DMG-AGR
                                                Central District of California,
ROBERT M. WILKINSON, Acting                     Los Angeles
Attorney General; ALEJANDRO
MAYORKAS; U.S. DEPARTMENT OF                    ORDER
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; U.S. CUSTOMS AND
BORDER PROTECTION,

                Defendants-Appellants.

Before: W. FLETCHER, BERZON, and M. SMITH, Circuit Judges.

       It appears that the Centers for Disease Control and Prevention (“CDC”) has

suspended the Order Suspending the Right To Introduce Certain Persons From

Countries Where a Quarantinable Communicable Disease Exists, 85 Fed. Reg.

65,806 (Oct. 16, 2020) (“Title 42 Order”), with respect to unaccompanied minors,

pending the CDC’s “reassessment” of the Title 42 Order. See Notice of Temporary

Exception from Expulsion of Unaccompanied Noncitizen Children Encountered in

the United States Pending Forthcoming Public Health Determination (Feb. 11,

2021). Within 14 days of the date of this Order, the parties shall provide the Court

with a status report addressing: (1) the current status of the CDC’s reassessment of
Case 2:85-cv-04544-DMG-AGR Document 1089 Filed 03/05/21 Page 2 of 2 Page ID
                                #:42768



the Title 42 Order; (2) whether the government is continuing to expel accompanied

minors under the Title 42 Order, and whether it is reconsidering its practice of

holding these minors in hotels prior to their expulsion; and (3) how these

considerations affect whether this appeal should go forward.




                                          2
